Exhibit 10.2
CONTINUING GUARANTY

TO:   WELLS FARGO BANK, NATIONAL ASSOCIATION

     1. GUARANTY; DEFINITIONS. In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to Subsidiaries (as
defined below), or any of them, by WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”), and for other valuable consideration, the undersigned LACROSSE
FOOTWEAR, INC., a Wisconsin corporation (“Guarantor”), unconditionally
guarantees and promises to pay to Bank, or order, on demand in lawful money of
the United States of America and in immediately available funds, any and all
Indebtedness of any of the Subsidiaries to Bank. The term “Indebtedness” is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Subsidiaries, or any of them, heretofore, now or
hereafter made, incurred or created, whether voluntary or involuntary and
however arising, whether due or not due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including under any swap, derivative,
foreign exchange, hedge, deposit, treasury management or other similar
transaction or arrangement, and whether Subsidiaries may be liable individually
or jointly with others, or whether recovery upon such Indebtedness may be or
hereafter becomes unenforceable. This Guaranty is a guaranty of payment and not
collection. The term “Subsidiaries” means entities, whether foreign or domestic
and whether now existing or hereafter acquired or formed, of which more than 50%
of the voting stock or other equity interests are directly or indirectly owned
or controlled by Guarantor.
     2. MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER
OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Indebtedness of
each of the Subsidiaries to Bank, including that arising under successive
transactions which shall either continue the Indebtedness, increase or decrease
it, or from time to time create new Indebtedness after all or any prior
Indebtedness has been satisfied, and notwithstanding the death, incapacity,
dissolution, liquidation or bankruptcy of any of the Subsidiaries or Guarantor
or any other event or proceeding affecting any of the Subsidiaries or Guarantor,
however, this Guaranty shall not apply to any new Indebtedness of a Subsidiary
created or resulting from contract modifications entered into after Guarantor
has sold such Subsidiary, which modifications allow for the increase of
Indebtedness or after actual receipt by Bank of written notice of its revocation
as to such new Indebtedness; provided however, that loans or advances made by
Bank to any of the Subsidiaries after revocation under commitments existing
prior to receipt by Bank of such revocation, and extensions, renewals or
modifications, of any kind, of Indebtedness incurred by any of the Subsidiaries
or committed by Bank prior to receipt by Bank of such revocation, shall not be
considered new Indebtedness. Any such notice must be sent to Bank by registered
U.S. mail, postage prepaid, addressed to its office at Wells Fargo Bank,
National Association, Portland Regional Commercial Banking Office, 1300 S.W.
Fifth Avenue, MAC P6101-133, Portland, Oregon 97208, or at such other address as
Bank shall from time to time designate. Any payment by Guarantor shall not
reduce Guarantor’s maximum obligation hereunder unless written notice to that
effect is actually received by Bank at or prior to the time of such payment. The
obligations of Guarantor hereunder shall be in addition to any obligations of
Guarantor under any other guaranties of any liabilities or obligations of any of
the Subsidiaries or any other persons heretofore or hereafter given to Bank
unless said other guaranties are expressly modified or revoked in writing; and
this Guaranty shall not, unless expressly herein provided, affect or invalidate
any such other guaranties.
     3. OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint and
several and independent of the obligations of Subsidiaries, and a separate
action or actions may be brought and prosecuted against Guarantor whether action
is brought against any of the Subsidiaries or any other person, or whether any
of the Subsidiaries or any other person is joined in any such action or actions.
Guarantor acknowledges that this Guaranty is absolute and unconditional, there
are no conditions precedent to the effectiveness of this Guaranty, and this
Guaranty is in full force and effect and is binding on Guarantor as of the date
written below, regardless of whether Bank obtains collateral or any guaranties
from others or takes any other action contemplated by Guarantor. Guarantor
agrees that any payment of any Indebtedness or other act which shall toll any
statute of limitations applicable thereto shall similarly operate to toll such
statute of limitations applicable to Guarantor’s liability hereunder. The
liability of Guarantor hereunder shall be reinstated and revived and the rights
of Bank shall continue if and to the extent for any reason any amount at any
time paid on account of any Indebtedness guaranteed hereby is rescinded or must
otherwise be restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any amount so paid must be rescinded
or restored shall be made by Bank in its reasonable discretion; provided
however, that if Bank

 



--------------------------------------------------------------------------------



 



chooses to contest any such matter at the request of Guarantor, Guarantor agrees
to indemnify and hold Bank harmless from and against all costs and expenses,
including reasonable attorneys’ fees, expended or incurred by Bank in connection
therewith, including without limitation, in any litigation with respect thereto.
     4. AUTHORIZATIONS TO BANK. Guarantor authorizes Bank either before or after
revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor’s liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from any of the Subsidiaries to any Indebtedness of any of the Subsidiaries to
Bank, in such order as Bank shall determine in its sole discretion, whether or
not such Indebtedness is covered by this Guaranty, and Guarantor hereby waives
any provision of law regarding application of payments which specifies
otherwise. Bank may without notice assign this Guaranty in whole or in part.
Upon Bank’s request, Guarantor agrees to provide to Bank copies of Guarantor’s
financial statements.
     5. REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
Bank that: (a) this Guaranty is executed at Subsidiaries’ request;
(b) intentionally deleted; (c) Bank has made no representation to Guarantor as
to the creditworthiness of any of the Subsidiaries; and (d) Guarantor has
established adequate means of obtaining from each of the Subsidiaries on a
continuing basis financial and other information pertaining to Subsidiaries’
financial condition. Guarantor agrees to keep adequately informed from such
means of any facts, events or circumstances which might in any way affect
Guarantor’s risks hereunder, and Guarantor further agrees that Bank shall have
no obligation to disclose to Guarantor any information or material about any of
the Subsidiaries which is acquired by Bank in any manner.
     6. GUARANTOR’S WAIVERS.
     (a) Guarantor waives any right to require Bank to: (i) proceed against any
of the Subsidiaries or any other person; (ii) marshal assets or proceed against
or exhaust any security held from any of the Subsidiaries or any other person;
(iii) (except with respect to Subsidiaries which have been sold by Guarantor)
give notice of the terms, time and place of any public or private sale or other
disposition of personal property security held from any of the Subsidiaries or
any other person; (iv) take any other action or pursue any other remedy in
Bank’s power; or (v) make any presentment or demand for performance, or give any
notice of nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any obligations or evidences of indebtedness
held by Bank as security for or which constitute in whole or in part the
Indebtedness guaranteed hereunder, or in connection with the creation of new or
additional Indebtedness.
     (b) Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of any of the
Subsidiaries or any other person; (ii) the cessation or limitation from any
cause whatsoever, other than payment in full, of the Indebtedness of any of the
Subsidiaries or any other person; (iii) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act on
behalf of any of the Subsidiaries which is a corporation, partnership or other
type of entity, or any defect in the formation of any such Borrower; (iv) the
application by any of the Subsidiaries of the proceeds of any Indebtedness for
purposes other than the purposes represented by Subsidiaries to, or intended or
understood by, Bank or Guarantor; (v) except for (A) a breach of contract by
Bank, (B) Bank’s gross negligence or (C) Bank’s willful misconduct, in each case
as determined by a final decision of an arbitrator(s) or a court, any act or
omission by Bank which directly or indirectly results in or aids the discharge
of any of the Subsidiaries or any portion of the Indebtedness by operation of
law or otherwise, or which in any way impairs or suspends any rights or remedies
of Bank against any of the Subsidiaries; (vi) any impairment of the value of any
interest in any security for the Indebtedness or any portion thereof, including
without limitation, the failure to obtain or maintain perfection or recordation
of any interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon, except for contract modifications relative to Indebtedness of a
Subsidiary after Guarantor has sold such Subsidiary, which modifications
increase the amount of such Indebtedness; or (viii) any requirement that Bank
give any notice of acceptance of this Guaranty. Until all Indebtedness shall
have been paid in full,

 



--------------------------------------------------------------------------------



 



Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce any remedy which Bank now has or may hereafter have against any of the
Subsidiaries or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank. Guarantor further
waives all rights and defenses Guarantor may have arising out of (A) any
election of remedies by Bank, even though that election of remedies, such as a
non-judicial foreclosure with respect to any security for any portion of the
Indebtedness, destroys Guarantor’s rights of subrogation or Guarantor’s rights
to proceed against any of the Subsidiaries for reimbursement, or (B) any loss of
rights Guarantor may suffer by reason of any rights, powers or remedies of any
of the Subsidiaries in connection with any anti-deficiency laws or any other
laws limiting, qualifying or discharging Subsidiaries’ Indebtedness, whether by
operation of law or otherwise, including any rights Guarantor may have to a fair
market value hearing to determine the size of a deficiency following any
foreclosure sale or other disposition of any real property security for any
portion of the Indebtedness.
     7. BANK’S RIGHTS WITH RESPECT TO GUARANTOR’S PROPERTY IN BANK’S POSSESSION.
In addition to all liens upon and rights of setoff against the monies,
securities or other property of Guarantor given to Bank by law, Bank shall have
a right of setoff against all monies, securities and other property of Guarantor
now or hereafter in the possession of or on deposit with Bank, whether held in a
general or special account or deposit or for safekeeping or otherwise, and every
such right of setoff may be exercised without demand upon or notice to
Guarantor. No right of setoff shall be deemed to have been waived by any act or
conduct on the part of Bank, or by any neglect to exercise such right of setoff
or to enforce such lien, or by any delay in so doing, and every right of setoff
shall continue in full force and effect until such right of setoff is
specifically waived or released by Bank in writing.
     8. SUBORDINATION. Any Indebtedness of any of the Subsidiaries now or
hereafter held by Guarantor is hereby subordinated to the Indebtedness of
Subsidiaries to Bank. Such Indebtedness of Subsidiaries to Guarantor is assigned
to Bank as security for this Guaranty and the Indebtedness and, if Bank
requests, shall be collected and received by Guarantor as trustee for Bank and
paid over to Bank on account of the Indebtedness of Subsidiaries to Bank but
without reducing or affecting in any manner the liability of Guarantor under the
other provisions of this Guaranty. Any notes or other instruments now or
hereafter evidencing such Indebtedness of any of the Subsidiaries to Guarantor
shall be marked with a legend that the same are subject to this Guaranty and, if
Bank so requests, shall be delivered to Bank. Bank is hereby authorized in the
name of Guarantor from time to time to file financing statements and
continuation statements and execute such other documents and take such other
action as Bank deems necessary or appropriate to perfect, preserve and enforce
its rights hereunder.
     9. REMEDIES; NO WAIVER. All rights, powers and remedies of Bank hereunder
are cumulative. No delay, failure or discontinuance of Bank in exercising any
right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy. Any
waiver, permit, consent or approval of any kind by Bank of any breach of this
Guaranty, or any such waiver of any provisions or conditions hereof, must be in
writing and shall be effective only to the extent set forth in writing.
     10. COSTS, EXPENSES AND ATTORNEYS’ FEES. Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), expended or
incurred by Bank in connection with the enforcement of any of Bank’s rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether incurred at the trial or appellate level, in
an arbitration proceeding or otherwise, and including any of the foregoing
incurred in connection with any bankruptcy proceeding (including without
limitation, any adversary proceeding, contested matter or motion brought by Bank
or any other person) relating to Guarantor or any other person or entity. All of
the foregoing shall be paid by Guarantor with interest from the date of demand
until paid in full at a rate per annum equal to the greater of ten percent (10%)
or Bank’s Prime Rate in effect from time to time.
     11. SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and inure
to the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without Bank’s prior
written consent. Guarantor acknowledges that Bank has the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, any Indebtedness of Subsidiaries to Bank and any obligations with
respect thereto, including this Guaranty. In connection therewith, Bank may
disclose all documents and information which Bank now has or hereafter acquires
relating to Guarantor and/or this Guaranty, whether furnished by Subsidiaries,
Guarantor or otherwise. Guarantor further agrees that Bank may disclose such
documents and information to Subsidiaries.

 



--------------------------------------------------------------------------------



 



     12. AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor.
     13. intentionally deleted.
     14. APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word “Subsidiaries” and the word
“Guarantor” respectively shall mean all or any one or more of them as the
context requires.
     15. UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor’s full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.
     16. GOVERNING LAW. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Oregon.
     17. ARBITRATION.
     (a) Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise, in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination.
     (b) Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Oregon selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
     (c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
     (d) Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Oregon or a neutral retired judge of the state
or federal judiciary of Oregon, in either case with a minimum of ten years
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the

 



--------------------------------------------------------------------------------



 



arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication. The arbitrator
shall resolve all disputes in accordance with the substantive law of Oregon and
may grant any remedy or relief that a court of such state could order or grant
within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the Oregon Rules of Civil Procedure or other
applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
     (e) Discovery. In any arbitration proceeding, discovery will be permitted
in accordance with the Rules. All discovery shall be expressly limited to
matters directly relevant to the dispute being arbitrated and must be completed
no later than 20 days before the hearing date. Any requests for an extension of
the discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.
     (f) Class Proceedings and Consolidations. No party hereto shall be entitled
to join or consolidate disputes by or against others in any arbitration, except
parties who have executed this Guaranty or any other contract, instrument or
document relating to any Indebtedness, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.
     (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all
costs and expenses of the arbitration proceeding.
     (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the documents between the parties or the subject matter of the
dispute shall control. This arbitration provision shall survive termination,
amendment or expiration of any of the documents or any relationship between the
parties.
UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE ENFORCEABLE.
     IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as
of October 13, 2008.
LACROSSE FOOTWEAR, INC.
By: Joseph P. Schneider                          
Title: President & CEO

 